DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
There is no claim 3. Appropriate correction is required.
Claims 2, 4-5, 12-14 are objected to because of the following informalities: There should be a comma between the claims number and wherein ie. “The network communication device of claim 1 wherein” should be changed to --The network communication device of claim 1, wherein--.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1,1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-2, 4-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of Barany U.S. Patent No. 11,374,604 in view of Lindenmeier et al 10,595,2811.
As to claim 1, Barany teaches a network communication device comprising: an input port; a first output port in communication with the input port and configured to receive a first reduced-power version of the signal received at the input port; a second output port; a converting circuit configured to receive a second reduced-power version of the signal received at the input port, down-convert a high-frequency portion thereof, and produce a down-converted signal; wherein the second output port receives at least a portion of the down-converted signal; wherein the converting circuit is further configured to separate the second reduced- power version of the signal into the high-frequency portion, a low-frequency portion, and a middle-frequency portion, attenuate the middle-frequency portion, down-convert the high-frequency portion to the middle-frequency portion to minimize attenuation of the second reduced-power version of the signal (see claims 1, 28). Barany fails to teach wherein the first and the second reduced-power versions of the signals are in the same frequency band. Lindenmeier teaches wherein the first and the second reduced-power versions of the signals are in the same frequency band (see claim 7). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the teaching of Lindenmeier into the system of Barany in order to provide an antenna device for a bidirectional communication having a small lost with the first port and second port.
As to claim 2, the combination of Barany and Lindenmeier teaches wherein the second output port includes a subscriber port configured to communicate to a subscriber premises via a coaxial cable (see Barany claim 2).
As to claim 4, the combination of Barany and Lindenmeier teaches wherein the second output port includes a single output port configured to be coupled to a trunk line (see Barany claim 3).
As to claim 5, the combination of Barany and Lindenmeier teaches wherein the converting circuit comprises a first filter having a high-pass filter, a band-pass filter, and a low-pass filter, wherein the band-pass filter is terminated to a ground (see Barany claim 4).
As to claim 6, the combination of Barany and Lindenmeier teaches further comprising a second filter having a high-pass filter and a low-pass filter, wherein the low-pass filter of the second filter is coupled to the low-pass filter of the first filter (see Barany claim 5).
As to claim 7, the combination of Barany and Lindenmeier teaches wherein the converting circuit further includes a mixer and an oscillator in communication with the mixer, the mixer being in communication with the high-pass filter of the first filter and the high-pass filter of the second filter, such that downstream signals pass from the high-pass filter of the first filter to the high-pass filter of the second filter via the mixer, wherein the mixer and the oscillator are configured to down-convert the signals received at the mixer from a high-frequency range to a medium-frequency range (see Barany claim 6).
As to claim 8, the combination of Barany and Lindenmeier teaches wherein the high-pass filter of the first filter is configured to block signals below a high-frequency cutoff, and wherein the high- pass filter of the second filter is configured to block signals below a medium-frequency cutoff, the medium-frequency cutoff being lower than the high-frequency cutoff (see Barany claim 7).
As to claim 9, the combination of Barany and Lindenmeier teaches wherein the low-pass filter of the first filter is configured to block signals above about 204MHz, the band-pass filter is configured to block signals outside of a frequency band of 258MHz to 1500 MHz, and the high-pass filter of the first filter is configured to block signals below about 1758 MHz (see Barany claim 8).
As to claim 10, the combination of Barany and Lindenmeier teaches wherein the low-pass filter of the second filter is configured to block signals above 204 MHz, and wherein the high-pass filter of the second filter is configured to block signals below 1500 MHz (see Barany claim 9).
As to claim 11, Barany teaches a network communication device for producing high frequency signals signal comprising: a first output port configured to receive a first reduced-power version of a signal received at an input port; a converting circuit configured to receive a second reduced-power version of the signal, down-convert a high-frequency portion thereof, and produce a down-converted signal; and wherein the converting circuit is further configured to separate the second reduced- power version of the signal into the high-frequency portion, a low-frequency portion, and a middle-frequency portion, attenuate the middle-frequency portion, down-convert the high-frequency portion to the middle-frequency portion, and combine the low-frequency portion and the middle-frequency portion after down-converting the high-frequency portion to the middle-frequency portion to produce the down-converted signal and to reduce attenuation of the second reduced-power version of the signal (see claim 1). Barany fails to teach wherein the first and the second reduced-power versions of the signals are in the same frequency band. Lindenmeier teaches wherein the first and the second reduced-power versions of the signals are in the same frequency band (see claim 7). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the teaching of Lindenmeier into the system of Barany in order to provide an antenna device for a bidirectional communication having a small lost with the first port and second port.
As to claim 12, the combination of Barany and Lindenmeier teaches wherein the second output port includes a subscriber port configured to communicate to a subscriber premises via a coaxial cable (see Barany claim 2).
As to claim 13, the combination of Barany and Lindenmeier teaches wherein the second output port includes a single output port configured to be coupled to a trunk line (see Barany claim 3).
As to claim 14, the combination of Barany and Lindenmeier teaches wherein the converting circuit comprises a first filter having a high-pass filter, a band-pass filter, and a low-pass filter, wherein the band-pass filter is terminated to a ground (see Barany claim 4).
As to claim 15, the combination of Barany and Lindenmeier teaches further comprising a second filter having a high-pass filter and a low-pass filter, wherein the low-pass filter of the second filter is coupled to the low-pass filter of the first filter (see Barany claim 5).
As to claim 16, the combination of Barany and Lindenmeier teaches wherein the converting circuit further includes a mixer and an oscillator in communication with the mixer, the mixer being in communication with the high-pass filter of the first filter and the high-pass filter of the second filter, such that downstream signals pass from the high-pass filter of the first filter to the high-pass filter of the second filter via the mixer. wherein the mixer and the oscillator are configured to down-convert the signals received at the mixer from a high-frequency range to a medium-frequency range (see Barany claim 6).
As to claim 17, the combination of Barany and Lindenmeier teaches wherein the high-pass filter of the first filter is configured to block signals below a high-frequency cutoff, and wherein the high- pass filter of the second filter is configured to block signals below a medium-frequency cutoff, the medium-frequency cutoff being lower than the high-frequency cutoff (see Barany claim 7).
AS to claim 18, the combination of Barany and Lindenmeier teaches wherein the low-pass filter of the first filter is configured to block signals above about 204MHz, the band-pass filter is configured to block signals outside of a frequency band of 258MHz to 1500 MHz, and the high-pass filter of the first filter is configured to block signals below about 1758 MHz (see Barany claim 8).
As to claim 19, the combination of Barany and Lindenmeier teaches wherein the low-pass filter of the second filter is configured to block signals above 204 MHz, and wherein the high-pass filter of the second filter is configured to block signals below 1500 MHz (see Barany claim 9).
As to claim 20, Barany teaches a network communication device, comprising: a first output port in communication with an input port and configured to receive a first reduced-power version of the signal received at an input port, a second output port; a converting circuit configured to receive a second reduced-power version of the signal, down-convert a high-frequency portion thereof, and produce a down-converted signal; and wherein the second output port receives at least a portion of the down-converted signal such that the high frequency portion of the second reduced power version of the signal is attenuated before the signal is transmitted to a subscriber device (see claims 19-23). Barany fails to teach wherein the first and the second reduced-power versions of the signals are in the same frequency band. Lindenmeier teaches wherein the first and the second reduced-power versions of the signals are in the same frequency band (see claim 7). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the teaching of Lindenmeier into the system of Barany in order to provide an antenna device for a bidirectional communication having a small lost with the first port and second port.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T LE whose telephone number is (571)272-7892.  The examiner can normally be reached on 9:00AM-5:00PM (Monday-Friday).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHAN T LE/Primary Examiner, Art Unit 2649